DISMISS and Opinion Filed November 21, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00410-CV

                     CITY OF GRAND PRAIRIE, TEXAS, Appellant
                                      V.
                   TOMMY WINN AND LELAND GJETLEY, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-08305-J

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                   Opinion by Justice Myers
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the parties have settled their differences. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE

140410F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CITY OF GRAND PRAIRIE, TEXAS,                       On Appeal from the 191st Judicial District
Appellant                                           Court, Dallas County, Texas.
                                                    Trial Court Cause No. DC-11-08305-J.
No. 05-14-00410-CV        V.                        Opinion delivered by Justice Myers.
                                                    Justices Bridges and Lang-Miers,
TOMMY WINN AND LELAND                               participating.
GJETLEY, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 21st day of November, 2014.




                                             –2–